          Case 5:20-cv-00788-G Document 27 Filed 12/29/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

INSIGHT INVESTMENTS LLC,                     )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )   Case No. CIV-20-788-G
                                             )
NORTH AMERICAN SPECIALTY                     )
INSURANCE COMPANY,                           )
                                             )
      Defendant.                             )

                                        ORDER

      Now before the Court is a Joint Motion (Doc. No. 26) seeking a continuance of the

January 6, 2021 status and scheduling conference and an extension of the parties’ deadline

to submit a joint status report and discovery plan. For good cause shown, the Joint Motion

is GRANTED. The parties’ current conference setting is stricken and will be rescheduled

on the Court’s February 2021 docket.

      IT IS SO ORDERED this 29th day of December, 2020.
